 DECISIONS OF NATIONAL LABOR RELATIONS BOARDDuval Corporation and Arlington B. Kennedy, Peti-tioner, and United Steelworkers of America, affili-ated with AFL-CIO. Case 28-RD-285January 10, 1978DECISION ON REVIEW ANDDIRECTION OF ELECTIONBY MEMBERS JENKINS, PENELLO, AND MURPHYOn August 23, 1977, the Regional Director forRegion 28 issued a Decision and Order in the above-entitled proceeding in which he dismissed the instantpetition on the ground that it did not specify a unitappropriate for the conduct of a decertificationelection. Thereafter, in accordance with the NationalLabor Relations Board Rules and Regulations, Series8, as amended, the Employer filed a timely requestfor review of the Regional Director's decision on thegrounds that his decision dismissing the petitiondeparted from well-established precedent and wasclearly erroneous regarding a substantial factualissue.By telegraphic order dated October 12, 1977, theEmployer's request for review was granted.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, theNational Labor Relations Board has delegated itsauthority in this proceeding to a three-member panel.The Board has considered the entire record in thiscase with respect to the issues under review andmakes the following findings:The Employer, a Delaware corporation, is engagedin the mining and milling of copper ore. In June1968, the Board certified the United Stone and AlliedProducts Workers of America, AFL-CIO (StoneWorkers), as the collective-bargaining representativeof the warehouse employees employed in the Em-ployer's warehouse at its Esperanza Property inArizona. Subsequently, in 1970, the Stone Workersand the United Steelworkers of America (Steelwork-ers) merged, and the Steelworkers have since beenthe recognized bargaining representative of the ware-house employees. The instant petition was filed in thewarehouse unit certified in 1968.1Contract negotiations in 1974 produced a singlelabor agreement between the Employer and fourunions: the Steelworkers, the International Union ofOperating Engineers, Local No. 428, AFL-CIO(Operating Engineers), the International Brother-hood of Teamsters, Chauffeurs, Warehousemen andHelpers of America, Local No. 310 (Teamsters), andI The record shows that there are approximately eight employees whowork in the warehouse. These employees spend the vast majority of theirtime in the warehouse, and are subject to separate immediate supervision bythe chief warehouseman. Most of the warehouse employees have transferred234 NLRB No. 12Construction, Production and Maintenance Labor-ers, Local No. 479, AFL-CIO (Laborers). Thepreamble to the agreement stated that the contractwas between the Employer and (1) the Steelworkersand (2) the Operating Engineers, Teamsters, andLaborers, jointly. The recognition clause of thecontract provided, in separate numbered paragraphs,that the Steelworkers were recognized, pursuant toseparate Board certifications, as the bargainingrepresentative of all the hourly rated employees atthe Esperanza location in (1) the mill department andplant mechanical department, (2) the metallurgicaldepartment, and (3) the warehouse department. Thefourth paragraph of the clause recognized the Oper-ating Engineers, Teamsters, and Laborers as the jointrepresentative of all the employees in the mineoperating department and the mine maintenancedepartment at Esperanza. The fifth paragraph recog-nized the "Union," meaning all four unions together,as the exclusive representative of the employeesspecified in the first four paragraphs of the clause.The terms and provisions of the contract applied toall employees represented by the four unions at theEmployer's Esperanza location. Thus, the contractprovided for transfer of employees to and fromvarious departments, including the warehouse de-partment, and also for the accumulation of senioritywhen an employee transferred out of the "BargainingUnit." However, the contract stated that, for pur-poses of layoff and promotion, seniority would bebased on continuous service in the department,except where there was a definite line of progressionwithin that department. Furthermore, the contractestablished wage scales for job classifications bydepartment and departmental lines of progression.The labor agreement also specified that separatestewards would be designated from each department,that each union would select a chief steward, andthat the four chief stewards would serve on thegrievance committee. In addition, the contract pro-vided for the appointment of employees as safetycommitteemen for the "Bargaining Units."Employee representatives from each departmentparticipated jointly in local negotiations for the 1974labor agreement. Problems peculiar to each depart-ment were discussed separately and in consecutiveorder during the joint negotiating meetings. Addi-tionally, some separate bargaining sessions were heldconcerning each department, including the ware-house department. The 1974 contract was ratified bya pooled vote of all employees entitled to vote on theagreement who were represented by the Steelwork-there from other departments, but there is no daily or weekly interchangewith employees in other classifications. The warehouse is located severalhundred yards from the Employer's copper mill and approximately 2 milesfrom the open pit copper mine at the Esperanza operation.160 DUVAL CORPORATIONers, Operating Engineers, and Laborers, but theeligible Teamsters-represented employees ratified thecontract separately because of a rift between theTeamsters and the other unions.2At the hearing, the Employer's director of industri-al relations testified that a single contract, containingseparate recognition for the various unions in distinctunits, was negotiated for convenience and in order tosave printing costs.With the foregoing facts on the record, the Region-al Director concluded that the warehouse unit hadbeen merged into a larger unit, and thereforedismissed the petition as not having been filed in aunit appropriate for the holding of a decertificationelection. In so deciding, the Regional Directorasserted that the grievance and transfer proceduresof the 1974 contract, the joint negotiation of thelabor agreement, and the pooled ratification of thecontract indicated the parties' intent that the ware-house unit be merged with other units.Viewing the facts in a light very different from thatof the Regional Director, we are compelled toconclude that an election should be directed in thewarehouse unit. We find that the parties did notintend to merge the warehouse unit into a broaderunit, nor was it in fact merged. Most significant, inour opinion, is the separate recognition extended tothe Steelworkers as the bargaining representative ofthe warehouse employees pursuant to the 1968 StoneWorkers certification. Had the parties truly desiredto create a larger unit among all the employeessubject to the contract, they could easily havedescribed such a broad unit in the recognition clause.That they chose instead to continue distinct recogni-tion of the Steelworkers as the representative of thewarehouse employees is strong evidence that nomerger was contemplated.Further support for our conclusion is contained inthe provisions of the 1974 contract establishingseparate stewards for each department, and settingup wage scales for job classifications by departmentand departmental lines of progression. The participa-tion of employee representatives from each depart-ment in the 1974 negotiations, the separate discus-sion of each department's problems during thebargaining sessions, and the holding of separatenegotiating meetings concerning each department'ssituation also militate against finding that anymerger of units was intended or occurred. We alsonote that separate identity of the warehouse unit is2 The record shows that only members of the Steelworkers were eligibleto vote on acceptance of the contract, but does not clearly indicate whetheronly members or all employees represented by the other unions wereentitled to vote on the matter.3 203 NLRB 230.239(1973), enfd. 490 F.2d 1383 (C.A. 6, 1974).4 158 NLRB 994, 996 (1966).5 172 NLRB 1257(1968).indicated by the facts that the employees spend theoverwhelming proportion of their time working inthe warehouse, that they work under separate imme-diate supervision, and that they do not interchangewith employees in other job classifications. Takentogether, all of the foregoing lends considerableweight to the record testimony that a single contractwas negotiated in 1974 covering employees in severaldifferent bargaining units simply for economy andconvenience.As we stated in Utility Workers Union of America,AFL-CIO, and its Locals Nos., 111, 116, 138, 159,264, 361, 426, 468, 478, and 492 (Ohio PowerCompany),3"The Board does not find a merger in theabsence of unmistakable evidence that the partiesmutually agreed to extinguish the separateness of thepreviously recognized or certified units." In ourestimation, the evidence recited above falls far shortof demonstrating a mutual and unmistakable intentto merge the warehouse unit into a broader unit.Rather, the facts disclose, as in Remington OfficeMachines, Minneapolis Branch, Division of SperryRand Corporation,4"a practice of centralized bar-gaining for separate bargaining units rather than ...a practice of bargaining for one overall unit."Particularly pertinent is that, in Remington and inMetropolitan Life Insurance Company,5the Board, infinding no merger of bargaining units, relied heavilyon the fact of separate recognition of representativesfor distinct units in the recognition clauses of thecontracts. The Board in both cases also discountedthe importance of uniform contractual terms andconditions of employment as showing an intent tomerge bargaining units, and, as well, evidence thatthe Metropolitan Life contract was ratified by apooled vote of union members in both bargainingunits involved therein. Of course, in this case, anumber of contract terms underline the separateexistence of the warehouse unit.6We find no merit in the contention of the Steel-workers, which was made at the hearing but notpassed upon by the Regional Director in his decision,that the instant petition is barred by the 1974collective-bargaining agreement. The petition wasclearly filed during the 60-90 day open period priorto the expiration of the contract.Accordingly, having concluded that the warehouseunit certified in 1968 was not merged into a largerunit, we find that the following employees of theEmployer constitute a unit appropriate for the6 The Armstrong Rubber Company, 208 NLRB 513 (1974), which wascited by the Regional Director, is distinguishable, as there the Board foundthat a unit of tire laboratory technicians had been merged into a productionand maintenance unit, where the recognition clause of the contractspecifically descnbed the production and maintenance unit as including thetire laboratory technicians.161 162DECISIONS OF NATIONAL LABOR RELATIONS BOARDpurposes of collective-bargaining within the meaningof Section 9(b) of the Act:All warehousemen employed by the Employer atits Esperanza Property, excluding professionalemployees, office clerical employees, guards andsupervisors as defined in the Act.[Direction of Election and Excelsior footnote omit-ted from publication.]